United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.V., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DELIVERY CENTER, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1588
Issued: March 23, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 1, 2016 appellant filed a timely appeal from a March 11, 2016 merit decision
of the Office of Workers’ Compensation (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has more than 14 percent permanent impairment of her
right upper extremity, for which she previously received a schedule award.
On appeal appellant contends that her schedule award should be based on her loss of
range of motion.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 12, 2009 appellant, then a 64-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on March 15, 2009, she sustained an injury to her wrist
and right hand as a result of her federal employment duties. In an attached statement she
indicated that she jammed her right hand while trying to open a gate that was locked. OWCP
assigned File No. xxxxxx471 and accepted appellant’s claim for sprain of the right hand and
wrist, right carpal tunnel syndrome, and acquired right trigger finger.
The record reflects that appellant had prior claims under FECA. OWCP had previously
accepted an April 10, 1985 claim for sprain of the left shoulder, lumbosacral sprain, and sprain
of the neck. An August 10, 2001 claim had been accepted for a right trigger thumb. OWCP
accepted a September 5, 2003 claim for tear of the left knee medial meniscus, lumbosacral
sprain, and osteoarthritis of the left leg. A March 17, 2004 claim had been accepted for anxiety
and an October 4, 2007 claim had been accepted for acute reaction to stress.2
On March 25, 2015 appellant filed a claim for a schedule award (Form CA-7) in the
present claim.
In an April 23, 2015 report, Dr. Michael Palmeri, appellant’s Board-certified orthopedic
surgeon, opined that appellant had continued pain in her right hand secondary to basal joint
degenerative disease, severe median neuropathy, chronic right wrist and hand sprain, and flexor
tenosynovitis of the first, second, third, fourth, and fifth digits. He noted that she had reached
maximum medical improvement (MMI). Applying the American Medical Association, Guides
to the Evaluation of Permanent Impairment (A.M.A., Guides) (6th ed. 2009), Dr. Palmeri
determined that appellant had 100 percent permanent impairment of the upper extremity. He
arrived at this conclusion by finding that a range of motion (ROM) impairment rating best
represented her impairment.3 Dr. Palmeri found that appellant had 87 percent impairment for her
thumb which equaled an upper extremity impairment of 18 percent.4 A second digit impairment
of 100 percent equaled an upper extremity impairment of 18 percent. A third digit impairment of
100 percent equaled an upper extremity impairment of 18 percent. A fourth digit impairment of
100 percent equaled an upper extremity impairment of 18 percent, and a fifth digit impairment of
100 percent equaled an upper extremity impairment of 18 percent.5 Dr. Palmeri noted that
appellant’s wrist impairment equaled 35 percent permanent impairment of her right upper
extremity (21 percent for flexion and extension and 14 percent for radial and ulnar deviation).6
By memorandum dated January 29, 2016, OWCP asked its district medical adviser to
review the medical evidence of record and provide a permanent impairment rating. In a
2

OWCP File Nos. xxxxxx969, xxxxxx889, xxxxxx016, xxxxxx499, and xxxxxx550.

3

A.M.A., Guides 459, section 15.7.

4

Id. at 468, Table 15-30; Id. at 423, Table 15-12.

5

Id. at 470, Table 15-31; Id. at 423, Table 15-12.

6

Id. at 473, Table 15-32.

2

February 22, 2016 report, the medical adviser reviewed appellant’s medical records. He rejected
Dr. Palmeri’s rating of 100 percent permanent impairment of the right upper extremity. The
medical adviser alleged that Dr. Palmeri had not correctly utilized the A.M.A., Guides and
inappropriately included multiple joints of the hand that were not accepted conditions. He also
noted that Dr. Palmeri included ROM calculations for the wrist and hand and these
measurements were not appropriate since diagnosis-based impairment (DBI) was the
recommended methodology for calculating an impairment rating pursuant to section 15.2 of the
A.M.A., Guides. The medical adviser noted that ROM was used primarily as a physical
examination adjustment factor and only to determine actual impairment values in the rare case
when it is not possible to otherwise define impairments. He opined that it was not appropriate to
use ROM and the 100 percent permanent impairment rating recommendation was not proper.
The medical adviser noted that appellant had multiple degenerative changes that should not be
included in the impairment rating.
Following review of the medical evidence provided to him, OWCP’s medical adviser
concluded that appellant had 14 percent permanent impairment of the right upper extremity. He
noted that appellant had right carpal tunnel, with test findings showing axonal loss, a history of
constant symptoms and physical findings of decreased sensation, thenal atrophy, and weakness.
Utilizing the methodology in Table 15-23 of the A.M.A., Guides, for the diagnosis of carpal
tunnel syndrome, the medical adviser determined that appellant had clinical findings indicating a
grade modifier of 3, functional history grade modifier of 3, and physical findings grade modifier
of 3. He noted that the functional scale was not performed. The medical adviser added 3 + 3 + 3
and divided the sum of 9 by 3, which equaled a grade modifier of 3, for eight percent permanent
impairment of the right upper extremity.7 He then applied the digital regional impairment grid at
Table 15-2 of the A.M.A., Guides, and noted digit stenosing tenosynovitis finger digit class 1
symptomatic default value C equaled six percent permanent impairment of the digit. The
medical adviser determined that the clinical picture indicated that stenosing tenosynovitis
involved all digits of the right hand. He found a default value for grade 3 equaled six percent
permanent impairment. Utilizing the Adjustment Grid and grade modifiers, the medical adviser
found a grade modifier of 1 for functional history adjustment, a grade modifier of 1 for physical
examination adjustment, and a grade modifier for clinical studies of 1. Utilizing the net
adjustment formula, he determined that the net adjustment was 0, and therefore the default value
of six percent represented the impairment for digit stenosing tenosynovitis for each of the digits
on the right hand.8 The medical adviser then utilized the tables for calculating upper extremity
impairment set forth in Table 15-11, and noted that six percent thumb impairment equaled two
percent upper extremity impairment, and that appellant had one percent upper extremity
impairment for each remaining finger based on the finding of six percent impairment of each
finger. He found that, based upon the stenosing tenosynovitis of the 5 digits of the right hand
and the 6 percent impairment of the right hand previously determined on the basis of carpal
tunnel syndrome, appellant had 14 percent permanent impairment of the right upper extremity

7

Id. at 449, Table 15-23.

8

Id. at 392, Table 15-2.

3

using the Combined Values Chart.9 The medical adviser noted that the date of MMI was
October 15, 2015.
In reports dated March 8 and April 12, 2016, Dr. Palmeri reiterated that appellant had 100
percent permanent impairment of the right upper extremity.
By decision dated March 11, 2016, OWCP issued a schedule award for 14 percent
permanent impairment of appellant’s right upper extremity.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.10 Section
8107 of FECA sets forth the number of weeks of compensation to be paid for the permanent loss
of use of specified members, functions, and organs of the body.11 FECA, however, does not
specify the manner by which the percentage loss of a member, function, or organ shall be
determined. To ensure consistent results and equal justice under the law, good administrative
practice requires the use of uniform standards applicable to all claimants. Through its
implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.12
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).13 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.14

9

Id. at 604, Appendix A.

10

See 20 C.F.R. §§ 1.1-1.4.

11

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1).
12

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

13

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
14

Isidoro Rivera, 12 ECAB 348 (1961).

4

ANALYSIS
The issue on appeal is whether appellant has more than 14 percent permanent impairment
of her right upper extremity, for which she previously received a schedule award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.15
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.16 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.17
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the March 11, 2016
decision. Following OWCP’s development of a consistent method for calculating permanent
impairment for upper extremities to be applied uniformly, and such other development as may be
deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper
extremity schedule award.
CONCLUSION
The Board finds that this case not in posture for decision.

15

T.H., Docket No. 14-0943 (issued November 25, 2016).

16

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

17

Supra note 15.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 11, 2016 is set aside, and the case is remanded for further
action consistent with this decision.
Issued: March 23, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

